UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                          Before
                              JOHNSON, BERG, and KRAUSS
                                 Appellate Military Judges

                             UNITED STATES, Appellee
                                         v.
                         Specialist BENJAMIN M. ACKMAN
                           United States Army, Appellant

                                    ARMY 20090615

           Headquarters, United States Army Maneuver Center of Excellence
                              James Pohl, Military Judge
                   Colonel Tracy A. Barnes, Staff Judge Advocate


For Appellant: Colonel Mark Tellitocci, JA; Lieutenant Colonel Imogene M.
Jamison, JA; Major Laura R. Kesler, JA; Captain E. Patrick Gilman, JA (on brief).

For Appellee: Colonel Michael E. Mulligan, JA; Major Amber J. Williams, JA;
Major Adam S. Kazin, JA; Captain Joshua W. Johnson, JA (on brief).

                                   30 November 2011
                                ---------------------------------
                                SUMMARY DISPOSITION
                                ---------------------------------

Per Curiam:

       A military judge, sitting as a general court-martial, convicted appellant,
pursuant to his pleas, of two specifications of wrongful use of cocaine in violation of
Article 112a, Uniform Code of Military Justice, 10 U.S.C. § 912a (2007) [hereinafter
UCMJ]. At the same general court-martial, a panel of officer and enlisted members
convicted appellant, contrary to his pleas, of aggravated sexual assault, indecent
conduct, and adultery, in violation of Articles 120, and 134, UCMJ. 1 See Manual for
Courts-Martial, United States, (2005 ed.) [hereinafter MCM], Part IV, para. 62.b.
Appellant was sentenced to a dishonorable discharge, confinement for four years,
forfeiture of all pay and allowances, and reduction to E1. The convening authority



1
    One specification of adultery in violation of Article 134, UCMJ, was dismissed.
ACKMAN—ARMY 20090615

disapproved one year of confinement, waived a portion of the automatic forfeitures
for six months, 2 and otherwise approved the remainder of the sentence.

       Appellant’s case is now before this court for review under Article 66, UCMJ.
Appellant raises three assignments of error 3 and personally submits matters pursuant
to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). In addition, it is evident
that Specification 1 of Charge III, setting forth a violation of Article 134, UCMJ,
does not expressly allege a terminal element. We have considered the Article 134
charge and specification in light of United States v. Fosler, 70 M.J. 225 (C.A.A.F.
2011), and we have also considered the issues raised by appellant, the government’s
answer, and the record of trial. We find the issues raised by appellant to be without
merit, and we hold that Specification 1 of the re-numbered Charge II, when liberally
construed, states the offense of adultery.




2
  Prior to action, the convening authority approved appellant’s request for waiver of
automatic forfeitures in the amount of $1399.50 pay per month (the basic pay
amount for an E1 in 2009). This waiver was approved for a six-month period to
begin after action. Thereafter, the convening authority took action and reiterated the
previously approved waiver of forfeitures, directing payment to Mrs. Tracy Ackman
for a period of six months. However, the convening authority also approved the
adjudged sentence to total forfeiture of all pay and allowances. Thus, although the
automatic forfeitures were waived, the adjudged forfeitures were still in effect,
thereby leaving no forfeitures to pay for the benefit of Mrs. Ackman. In order to
effectuate the clear intent of the convening authority and in the spirit of judicial
economy, we will set aside that portion of the sentence that included total forfeiture
of all pay and allowances in our decretal paragraph. To the extent that the Defense
Finance and Accounting Service did not execute the convening authority’s waiver of
forfeitures of $1399.50 pay per month for a six month period, we order retroactive
payment to Mrs. Tracy Ackman.
3
  In one assignment of error, appellant avers that the military judge erred when he
did not instruct the panel that appellant first possessed the burden to prove the
affirmative defenses of consent and mistake of fact as to consent by a preponderance
of the evidence. UCMJ art. 120(t)(16). We hold that the military judge erred by not
giving a legally sufficient explanation when he provided an instruction that was
inconsistent with Article 120, UCMJ. United States v. Medina, 69 M.J. 462, 465
(C.A.A.F. 2011). However, under the facts of this case, we are satisfied that this
error was harmless beyond a reasonable doubt. The instruction that was given was
clear and correctly conveyed that the burden to disprove the affirmative defenses
beyond a reasonable doubt rested solely with the government. Id.



                                          2
ACKMAN—ARMY 20090615

                              LAW AND DISCUSSION
       Whether a charge and specification state an offense is a question of law that is
reviewed de novo. United States v. Roberts, __ M.J. ___, slip op. at 4 (Army Ct.
Crim. App. 14 Oct. 2011). Together, the charge and specification must “allege every
element of the offense either expressly or by necessary implication, so as to give the
accused notice and protect him against double jeopardy,” id. (quoting United States
v. Dear, 40 M.J. 196, 197 (C.M.A. 1994)). Rule for Courts-Martial 307(c)(3). Here,
appellant pleaded not guilty to the charge of adultery—which in this case does not
expressly allege that appellant’s conduct was to the prejudice of good order and
discipline or of a nature to bring discredit upon the armed forces. However,
appellant did not object to the language of the charge and specification at trial, nor
did he object in his post-trial matters to the convening authority, or in his appeal to
this court. Appellant’s silence on this issue speaks volumes and informs our
decision on this matter. See United States v. Hoskins, 17 M.J. 134, 136 (C.M.A.
1984) (listing factors that directly impact the ultimate decision of whether a charge
and specification necessarily imply an element). Where a charge and specification
are not challenged at trial, their language is to be liberally construed. Roberts, __
M.J. at ___, slip op. at 4 (citing United States v. Watkins, 21 M.J. 208, 209–10
(C.M.A. 1986)). Cf. Fosler, 70 M.J. at 230. This liberal rule of interpretation is
applicable even where an appellant does not plead guilty. United States v. Fox, 34
M.J. 99, 102 (C.M.A. 1992); Roberts, __ M.J. at ___, slip op. at 5; United States v.
Berner, 32 M.J. 570, 572 (A.C.M.R. 1991).

       In the absence of an objection at trial, we will not set aside a charge and
specification unless it is “so obviously defective that it could not be reasonably
construed to embrace [the] terminal element.” Roberts, __ M.J. at ___, slip op. at 5;
United States v. Watkins, 21 M.J. 208, 209–10 (C.M.A. 1986). We hold that in this
case the Article 134 charge and specification can be so construed, and, therefore,
state the offense of adultery. Although the adultery charges at issue in Fosler and
this case are similar, the procedural posture of the parties is different. In this case,
appellant did not object at trial; therefore, his standing to challenge the charge and
specifications is circumscribed. Roberts, __ M.J. at ___, slip op. at 4. Cf. Fosler,
70 M.J. at 230. In addition to the procedural posture, the factual allegations also
differ. In the instant case the allegations contained in the adultery specification
mirror those supporting the separately charged specifications alleging an aggravated
sexual assault and an indecent act. In other words, altogether the charges notified
appellant that the adultery was committed by engaging in a sexual act with a
substantially incapacitated woman that was not his spouse in violation of Article
134, UCMJ. Therefore, the adultery charge and specification in this case necessarily
imply that appellant’s conduct was prejudicial to good order and discipline or
service discrediting.

      Furthermore, this textual relationship of necessary implication provided
appellant with fair notice. The charge sets forth a violation of Article, 134, UCMJ,
and the specification states the date, location, and the victim of the offense. See,

                                           3
ACKMAN—ARMY 20090615

e.g., United States v. Dear, 40 M.J. 196, 197 (C.M.A. 1994) (holding a maltreatment
specification provided notice because “it set[] forth the Article of the Code, name of
the victim, the time frame of the offense, and the comments alleged to have been
made by appellant”). Additionally, the panel was instructed in open court, without
comment from appellant or his defense counsel, that the Article 134 offense
contained terminal elements and required proof of the same. Buttressed by the
presumption of the defense counsel’s competence, this is strong evidence that
appellant was not misled about the nature of the charge leveled against him. See
MCM, Part IV, paras. 60.c.(6)(a), and 62.b. Finally, the factual allegations in the
specification combined with the record of trial sufficiently protect appellant against
double jeopardy.

                                   CONCLUSION
       On consideration of the entire record, the matters personally raised by
appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), and in
light of United States v. Fosler, 70 M.J. 225 (C.A.A.F. 2011), we find appellant’s
arguments to be without merit. The findings of guilty are affirmed. On the basis of
the error noted, the court affirms only so much of the sentence as provides for a
dishonorable discharge, confinement for three years, and reduction to Private E1.
All rights, privileges, and property, of which appellant has been deprived by virtue
of that portion of his sentence set aside by this decision, are ordered restored. See
UCMJ arts. 58b(c) and 75(a).

                                     FOR THE COURT:
                                       FOR THE COURT:



                                     MALCOLM H. SQUIRES, JR.
                                       MALCOLM
                                     Clerk of Court H. SQUIRES, JR.
                                       Clerk of Court
                                         




                                            4